Case 2:08-cr-00655-JS Document 509 Filed 09/18/19 Page 1 of 4 PageID #: 15153




 LAW OFFICE OF TODD G. SCHER, P.L.


                                                          1722 SHERIDAN STREET, #346
                                                          HOLLYWOOD, FLORIDA 33020
                                                                  TEL (754) 263-2349
                                                                 FAX (754) 263-4147
                                                                   TSCHER@MSN.COM


                                                 September 18, 2019

 The Honorable Joanna Seybert
 United States District Judge
 Eastern District of New York
 1034 Federal Plaza
 Central Islip, New York 11722

                     Re:    United States v. Christian Gerold Tarantino,
                            Case No. 2:08-cr-00655-JS
                            (Related to 2:16-cv-03770-JS)

 Dear Judge Seybert:

       The    Defendant/Petitioner,     Christian   Tarantino,    by   and    through

 undersigned counsel, hereby submits this letter in which he moves the Court for

 a 10-day extension of time in which to submit the supplemental paperwork

 referenced in the Court’s paperless order dated August 21, 2019, for the reasons

 set forth below. By way of this letter he also seeks clarification as to the nature of

 the pleading referenced in the Court’s August 21, 2019, paperless order.

       On August 15, 2019, the Court issued a show cause order for the

 Government to respond to Mr. Tarantino’s §2255 petition (DE:506).1 On August



 1
  The docket reflects that Mr. Tarantino filed an initial §2255 petition on June 27,
 2016 (DE:500). There was an amended petition filed on June 26, 2017 (DE:503),
 which was later corrected to conform to a 30-page page limit per order of the Court
 (DE:505). This corrected pleading at DE:505 was the last pleading by Mr.
 Tarantino before the Court issued the show cause order on August 15, 2019
 (DE:506).


                                           1
Case 2:08-cr-00655-JS Document 509 Filed 09/18/19 Page 2 of 4 PageID #: 15154



 21, 2019, the Court, in a paperless order, modified the prior order to the extent it

 allowed Mr. Tarantino 30 days in which to file any further supplement to the

 initial petition.   That 30 days expires on September 20, 2019; however, the

 undersigned attorney, who recently entered his appearance on Mr. Tarantino’s

 behalf, has had a number of scheduling disruptions in the past few weeks mostly

 due to office closures because of the then-forecasted arrival of Hurricane Dorian.

 Along with the court system in Broward County, Florida (where counsel’s office is

 located), counsel’s office was closed for several days until after the storm warnings

 had expired and it became clear the storm was not going to directly affect the

 South Florida area. As a result, a number of deadlines were disrupted and have

 had to be rescheduled.     For example, among other matters, counsel has just

 finished a brief for filing on this date in the Supreme Court of Florida in a capital

 case; counsel is also working on a Petition for Rehearing/Rehearing En Banc in a

 capital case for filing in the United States Court of Appeals for the Eleventh

 Circuit in the coming days. In light of these circumstances, counsel respectfully

 requests an additional period of 10-days in which to file any additional supplement

 per the Court’s paperless order of August 21, 2019.

       Additionally, by way of this letter, Mr. Tarantino wishes to seek

 clarification of the Court’s paperless order of August 21, 2019, insofar as the

 nature and length of the document to be filed. As noted above, there was a 30-

 page amended petition already docketed (DE:505), and although Mr. Tarantino is

 intending to file some additional matters pursuant to the Court’s August 21 order,

 he seeks to clarify if the Court wants the new pleading to be one all-encompassing

 document that incorporates all of the claims on which Mr. Tarantino is seeking


                                          2
Case 2:08-cr-00655-JS Document 509 Filed 09/18/19 Page 3 of 4 PageID #: 15155



 relief, or if the Court envisioned only an additional supplemental petition to the

 already-docketed pleadings. Counsel does not want to file the new pleading only

 to have it not be what the Court envisioned; thus, he seeks clarification to avoid

 any future issues.

       Mr. Tarantino seeks clarification at the outset regarding the length of the

 new pleading. If the Court wants the new pleading to be one all-encompassing

 document incorporating all of the claims on which Mr. Tarantino is seeking relief,

 Mr. Tarantino would need guidance from the Court as to how many additional

 pages he can add to the previously filed 30-page amended petition. If the Court

 envisioned only an additional supplemental petition to the already docketed

 pleadings, Mr. Tarantino likewise seeks guidance as to the length of the document

 he can file. Of course, the Court may also prefer to defer addressing the page

 limitations issue until Mr. Tarantino files his new pleading and the Court has

 before it the actual document accompanied by any necessary request for a page

 limit extension.


                                              Respectfully submitted,

                                              /s/ Todd G. Scher
                                              TODD G. SCHER
                                              Law Office of Todd G. Scher, P.L.
                                              Fla. Bar No. 0899641
                                              1722 Sheridan Street, #346
                                              Hollywood, FL 33020
                                              (Tel) 754-263-2349
                                              (Fax) 754-263-4147
                                              TScher@msn.com
                                              Counsel for Defendant




                                         3
Case 2:08-cr-00655-JS Document 509 Filed 09/18/19 Page 4 of 4 PageID #: 15156




                         CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 18th day of September 2019, I filed the

 above pleading with the Clerk via CM/ECF.


                                             /s/ Todd G. Scher




                                      4
